DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “400” has been used to designate both power and battery [0025]. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 26, 30, 39 and 43 are objected to because of the following informalities: The word “at” is used where “of” would be grammatically correct. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claims 20 and 33, the claims require “a capacitor connected in parallel with the heating element… [and] a memory connected in parallel with the heating element.” Since the instant application is a divisional application of a divisional application of U.S. Patent Application No. 14/280,299 (filed 5/16/2014), which claims priority to U.S. Provisional Application No. 61/825,304 (filed 5/20/2013), and new matter cannot be added to the disclosure by the filing of a divisional application, the disclosures of 14/280,299 and 61/825,304 will be used to determine whether applicant has possession of the instantly claimed invention. Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985). An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). In this case, neither application uses the term parallel at any point. While each indicates that the memory receives power through the heating element when power is applied to the heating coil and through the capacitor when power is not applied to the heating coil ([0025] in 14/280,299 and [0021] in 61/825,304), this does not indicate that the components are located in parallel. The memory could be located past a circuit that contains the heater and capacitor in parallel, or past a circuit that differs in having further electrical components branching from the portion containing the heater, in which case the heater and capacitor would not be parallel. The as filed written description therefore fails to support the limitations of parallel circuits.
However, the Courts have recognized that possession can also be shown by figures and diagrams that fully set forth the claimed invention, and, in this case, figures 3 and 4 of both 14/280,299 and 61/825,304 show circuit diagrams of the respective devices. An analysis of the figures is therefore also required to determine whether applicant had possession of the claimed invention. As a preliminary note, since the figures appear to be identical except for the figures of 61/825,304 having higher image quality, reference will henceforth be made only to figures 3 and 4 of 61/825,304, but the analysis below is relevant to the figures of both applications.
Figure 4 shows the capacitor 470, the memory 480, and the heating coil 490. However, an extra connection labeled as 485 in the figure (but unnumbered in the specification) is connected to the memory, indicating that the memory cannot be connecting in parallel to the heating coil since a resistor 460 connects to the return wire from the heater prior to the wire 485. Furthermore, it is unclear whether the area circled below indicates a point where wires cross without forming an electrical connection (in which case the heating coil and capacitor would be located in parallel) or an electrical connection between the two wires (in which case a connection would be formed and the heating coil would not be parallel to the capacitor.

    PNG
    media_image1.png
    208
    251
    media_image1.png
    Greyscale

Engineering literature indicates that two wires crossing without a dot can indicate a location where wires cross without forming an electrical connection in a newer diagramming convention, and a connection is only formed where a dot is present (Lessons In Electric Circuits, Page 2). However, such a crossing indicates an electrical connection in an older convention, and crossings without connections are shown by one wire looping or jumping over the other wire.
Evidence from the remainder of the figure indicates that applicant must be using the older rather than the newer convention. For starters, places where a new wire diverges from an existing wire, or where two wires converge to form a single wire, are not shown with dots, as required by the newer convention. The points must form junctions since there is not a complete crossing of one wire over another to potential form a crossing without a junction. Some portions of the figure showing examples of this arrangement are shown below:

    PNG
    media_image2.png
    54
    56
    media_image2.png
    Greyscale
		
    PNG
    media_image3.png
    45
    47
    media_image3.png
    Greyscale
		
    PNG
    media_image4.png
    29
    24
    media_image4.png
    Greyscale

	An additional point that could form a crossing without an electrical connection is circled below: 

    PNG
    media_image5.png
    325
    336
    media_image5.png
    Greyscale

	In this instance, the written description makes clear that the switch 410 and small value resistor 430 are electrically connected to the heating coil since the battery powers the heating coil through the small value resistor and switch 410 ([0025] in 14/280,299 and [0021] in 61/825,304). This would be impossible if the circled crossing were a crossing without an electrical junction since the switch 410 and small value resistor would be on a completely separate circuit from the heating coil.
	One of ordinary skill in the art would therefore recognize that applicant is using the old, not new, circuit diagram convention in figure 4. This indicates that a junction must be formed in the circled area of the first figure and the heating coil cannot possibly be in a parallel connection with either the memory or the capacitor. Figure 3 shows the memory 301 connecting in parallel to the heating coil 216 according to the old convention, however, since there is no capacitor in figure 3, the memory of this embodiment cannot be configured to receive a supply voltage from the nonexistent capacitor or be parallel to the capacitor.
Since no other portion of applicant’s specification or drawings disclose a circuit similar to the claimed circuit, one of ordinary skill in the art would not recognize that applicant had possession of the claimed invention of “a capacitor connected in parallel with the heating element… [and] a memory connected in parallel with the heating element and the capacitor” on the effective filing date of the claimed invention. Claims 21-32 and 34-44 do not comply with the written description requirement by dependence.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUSSELL E SPARKS/               Examiner, Art Unit 1747